DETAILED ACTION 
1.	The office action is in response to the application filled on 7/2/2021.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SAITO et al. (20140145698).  
Regarding claim 1. SAITO et al. disclose a voltage converter (figures 2 and 3) comprising: a first transistor (7) connected between a first node of the converter and a second node configured to receive a power supply voltage (the two terminals of 7, one connected to Vin and the other one connected to first node); a second transistor (8) connected between the first node and a third node (the second switch 8 connected to GND) configured to receive a reference potential (through (GND); a first circuit (5 and 9) configured to control the first and second transistors (7 and 8); and a comparator (4) comprising first and second inputs (the non-inverting input (+Ve input) and inverting input (-Ve input) terminals of comparator 4), wherein the first input (the +Ve terminal) is configured to receive, during a first phase (figure 3, phase from t0-t1), a first voltage ramp (voltage of Css, VCss) and, during a second phase (figure 3, phase from t1-t2), a set point voltage (voltage through 13), and wherein the second input (the -ve terminal) is configured to receive, during the first phase  (figure 3, phase from t0-t1), the set point voltage and, during the second phase, a second voltage ramp (voltage of VCss become over the reference voltage Vref) (para. 0034).

Regarding claim 2. SAITO et al. disclose (figures 2 and 3) wherein the first input is a non-inverting input (+Ve input of comparator 4) and the second input is an inverting input (-Ve input of comparator 4).

Regarding claim 3. SAITO et al. disclose (figures 2 and 3) wherein the first and second inputs (the non-inverting input (+Ve input) and inverting input (-Ve input) terminals of comparator 4) and are respectively coupled to first and second outputs (Vout and voltage of FB) of a selection element receiving as inputs the set point voltage and the first and second voltage ramps (as shown on figures 2 and 3).

Regarding claim 4. SAITO et al. disclose (figures 2 and 3) an operating mode (the period were the circuit is operational) comprising a plurality of operating cycles (soft start period, stand by period and prescribed period), each operating cycle comprising the first phase and the second phase (as shown on figure 2 and 3).

Regarding claim 5. SAITO et al. disclose (figures 2 and 3) wherein the first voltage ramp (voltage of Css, VCss) is a rising ramp and the second voltage ramp (voltage of VCss become over the reference voltage Vref) (para. 0034) is a falling ramp (falling between t3-t4).


Regarding claim 6. The converter according to claim 1, wherein the first and second voltage ramps have a same slope, in absolute value.

Regarding claim 7. SAITO et al. disclose (figures 2 and 3) wherein an output of the comparator (4) is coupled to the first circuit (5 and 9).

Regarding claim 8. SAITO et al. disclose a voltage converter (figures 2 and 3) wherein the comparator (4) is configured to output an output signal (output signal from 4), the output signal taking a first value when the second voltage ramp (voltage of VCss become over the reference voltage Vref) reaches a value of the set point voltage (voltage through 13), and taking a second value when the first voltage ramp reaches the value of the set point voltage (as shown on figure 2 and 3).

Regarding claim 9. SAITO et al. disclose (figure 1) wherein the first circuit (5 and 9) is configured to maintain the first and second transistors (7 and 8) respectively on and off during the first phase (figure 3, phase from t0-t1), and to maintain the first and second transistors respectively off and on in the second phase (figure 3, phase from t1-t2) (The signal processor 5 turns off both the high-side switch 7 and the low-side switch 8 during the standby period) (para. 0039).

Regarding claim 10. SAITO et al. disclose (figure 1) an inductive element (L) coupled between the first node (between 7 and 8) and an output node of the converter (Vout); and a capacitive element (Cout) coupled between the output node and the third node (GND).

Regarding claim 11. SAITO et al. disclose (figures 2 and 3) a method of controlling a voltage converter (through  3, 4, 5 and 9), the voltage converter comprising a first transistor (7) connected between a first node of the converter and a second node (the two terminals of 7, one connected to Vin and the other one connected to first node), a second transistor (8) connected between the first node and a third node (the second switch 8 connected to GND), and a comparator (4) comprising first and second inputs (the non-inverting input (+Ve input) and inverting input (-Ve input) terminals of comparator 4), the method comprising: receiving, at the second node, a power supply voltage (Vin); receiving, at the third node (the second switch 8 connected to GND), a reference potential (Vref); controlling, by a first circuit (5 and 9), the first and second transistors (7 and 8); receiving, by the first input (the +Ve terminal) during a first phase (figure 3, phase from t0-t1), a first voltage ramp (voltage of Css, VCss); 
receiving, by the second input (the non-inverting input (+Ve input)) during the first phase, a set point voltage (voltage through 13); receiving, by the first input during a second phase (figure 3, phase from t1-t2), the set point voltage; and receiving, by the second input during the second phase, a second voltage ramp (voltage of VCss become over the reference voltage Vref) (para. 0034).

Regarding claim 12. SAITO et al. disclose (figures 2 and 3) non-inverting (+Ve input of comparator 4), by the first input (the +Ve terminal), the first voltage ramp (voltage of Css, VCss); and inverting (-Ve input of comparator 4), by the second input (the non-inverting input (+Ve input)), the set point voltage (voltage through 13).

Regarding claim 13. SAITO et al. disclose (figures 2 and 3) selectively providing, to the first input (the +Ve terminal), one of the set point voltage (voltage through 13), the first voltage ramp (voltage of Css, VCss), or the second voltage ramp; and selectively providing, to the second input, one of the set point voltage, the first voltage ramp, or the second voltage ramp (voltage of VCss become over the reference voltage Vref) (para. 0034).

Regarding claim 14. SAITO et al. disclose (figures 2 and 3) an operating mode (first and second phase) comprising a plurality of operating cycles, each operating cycle comprising the first phase and the second phase (figure 3, phase from t0-t1) and (figure 3, phase from t1-t2).

Regarding claim 15. SAITO et al. disclose (figures 2 and 3) wherein the first voltage ramp (voltage of Css, VCss) is a rising ramp and the second voltage ramp (voltage of VCss become over the reference voltage Vref) (para. 0034) is a falling ramp (falling between t3-t4).

16. The method according to claim 11, wherein the first and second voltage ramps have a same slope, in absolute value.

Regarding claim 17. SAITO et al. disclose (figures 2 and 3) wherein providing, to the first circuit (5 and 9), an output signal from the comparator (4).

18. SAITO et al. disclose (figures 2 and 3) wherein the output signal (output signal from 4) taking a first value in response to the second voltage ramp (voltage of VCss become over the reference voltage Vref) reaching a value of the set point voltage (voltage through 13); and
the output signal taking a second value in response to the first voltage ramp reaches the value of the set point voltage (as shown on figure 2 and 3).

19. SAITO et al. disclose (figure 1) wherein maintaining, by the first circuit (5 and 9), the first and second transistors (7 and 8) respectively on and off during the first phase (figure 3, phase from t0-t1); and maintaining, by the first circuit, the first and second transistors respectively off and on in the second phase (figure 3, phase from t1-t2) (The signal processor 5 turns off both the high-side switch 7 and the low-side switch 8 during the standby period) (para. 0039).
.
Regarding claim 9. SAITO et al. disclose (figure 1) wherein the first circuit (5 and 9) is configured to maintain the first and second transistors (7 and 8) respectively on and off during the first phase (figure 3, phase from t0-t1), and to maintain the first and second transistors respectively off and on in the second phase (figure 3, phase from t1-t2) (The signal processor 5 turns off both the high-side switch 7 and the low-side switch 8 during the standby period) (para. 0039).

20. SAITO et al. disclose (figure 1) wherein providing, by a second comparator (24), a start signal to the first circuit (5 and 9) in response to an output voltage of the converter (Vout) being smaller than the set point voltage (claim 1). 

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SAITO et al. (20140145698) in view of Thomas et al. (20150137776).  
Regarding claim 11. SAITO et al. disclose (figure 1) the method of controlling a voltage converter.

SAITO et al. do not disclose wherein the first and second voltage ramps have a same slope, in absolute value.

Thomas et al. disclose (figure 2) wherein the first and second voltage ramps (Vramp) have a same slope, in absolute value. (The periodic PWM logic signal is generated by a comparator 114 comparing an error signal Verror to a ramp signal Vramp, which is a periodic signal having a slope, such as sawtooth or a triangular waveform. The ramp signal Vramp is generated by the ramp generator 116 at a fixed frequency, ensuring that the power stage 112 also switches at fixed frequency) (para. 0026).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the SAITO et al. invention with the circuit as disclose by Thomas et al. in order to provide transitions between continuous conduction mode (CCM) and discontinuous conduction mode (DCM) without causing any overshoot or undershoot deviation output voltage.

Conclusion
8. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
                                                                                                                                                                                                     /ADOLF D BERHANE/Primary Examiner, Art Unit 2838